IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


SAMUEL LAND COMPANY                      : No. 44 WAL 2019
                                         :
                                         :
             v.                          : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
ZONING BOARD OF ADJUSTMENT OF            :
THE CITY OF PITTSBURGH, CITY OF          :
PITTSBURGH AND DANIEL GUTTMAN            :
                                         :
                                         :
PETITION OF: DANIEL GUTTMAN              :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of June, 2019, the Petition for Allowance of Appeal is

DENIED.